Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2180 Filed 11/05/20 Page 1 of 23




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 WILLIE EDDIE ANDERSON, II,

         Petitioner,                                   Civil Action No.
                                                       2:19-CV-12546

                                                       HONORABLE MARK A. GOLDSMITH
 v.                                                    UNITED STATES DISTRICT JUDGE

 CONNIE HORTON,

       Respondent,
 ____________________________________/

      OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS,
      DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY, AND GRANTING
                     LEAVE TO APPEAL IN FORMA PAUPERIS

         Willie Eddie Anderson, II, (“Petitioner”), confined at the Chippewa Correctional Facility

 in Kincheloe, Michigan, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

 In his pro se application, petitioner challenges his convictions for assault with intent to rob while

 armed, Mich. Comp. Laws § 750.89; first-degree home invasion, Mich. Comp. Laws

 § 750.110a(2); felon in possession of a firearm, Mich. Comp. Laws § 750.224f; carrying a

 concealed weapon with unlawful intent, Mich. Comp. Laws § 750.226; resisting and opposing a

 police officer, Mich. Comp. Laws § 750.81d(1); two counts of possession of a firearm in the

 commission of a felony, Mich. Comp. Laws § 750.227b; and being a second felony habitual

 offender, Mich. Comp. Laws § 769.10. For the reasons stated below, the petition for writ of habeas

 corpus is denied.

                                        I. BACKGROUND

         Petitioner was convicted following a jury trial in the Jackson County Circuit Court.




                                                  1
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2181 Filed 11/05/20 Page 2 of 23




         This Court recites verbatim the relevant facts relied upon by the Michigan Court of

 Appeals, which are presumed correct on habeas review pursuant to 28 U.S.C. § 2254(e)(1); see

 also Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009).

         On Saturday, October 12, 2013, while lying on her bed, Shavonie Baltimore heard
         a “big boom.” She got out of bed and looked out a window. She saw a tan Buick
         parked in her driveway. Baltimore walked down the stairs and encountered a man
         she did not know. The man pointed a gun at Baltimore and asked her where she
         kept her money. When Baltimore said that she did not have any money, the man
         walked past her towards the back of the house. Baltimore then ran out the front door
         and to a neighbor’s house, where the neighbor called 911.

         Jackson Police Department Officer Charles Brant, who responded to the 911 call,
         sent a radio message asking other law enforcement personnel to be on the lookout
         for a tan Buick. Jackson County Deputy Jeremy Barnett saw a car that matched the
         description and gave chase. The Buick stopped at a driveway on Chittock Avenue
         where a man got out of the passenger door and ran. The driver sped off in the
         Buick, and Deputy Barnett continued pursuit. The Buick stopped on Maple
         Avenue. The driver got out and ran with a firearm in tow. Deputy Barnett and
         Jackson Police Officer Bradley Elston eventually apprehended the driver of the
         vehicle, Josephus Anderson, who was defendant’s brother. Deputy Barnett located
         a rifle within 10 to 15 feet of the location where he and Officer Elston apprehended
         Josephus.

         At trial, Baltimore testified that she was certain defendant was the man she
         encountered in her house. Josephus testified that he drove defendant to Baltimore’s
         house and that he saw defendant enter the house.1 At the close of trial, the jury
         convicted defendant of the above-mentioned crimes.

 People v. Anderson, No. 331466, 2017 WL 4699734, at * 1 (Mich. Ct. App. Oct. 19, 2017)

 (footnote in the original).

         Petitioner’s conviction was affirmed by the Michigan Court of Appeals. Id., lv. den., 927

 N.W.2d 708, reconsideration den., 933 N.W.2d 266 (2019).



 1
   Josephus had been convicted of assault with intent to rob while armed, first-degree home
 invasion, two counts of felony-firearm, and resisting or obstructing a police officer. He received
 sentences of 51 to 240 months for the assault with intent to rob while armed conviction, 81 to 240
 months for the home invasion conviction, two years for the felony-firearm convictions, and 330
 days for the resisting or obstructing conviction. Josephus testified pursuant to an agreement in
 which he would be released from prison after serving only 28 months.
                                                  2
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2182 Filed 11/05/20 Page 3 of 23




        Petitioner seeks a writ of habeas corpus on the following grounds:

        I. Ineffective assistance of counsel in not investigating a witness (Eric Wilson).

        II. Perjured testimony at trial (Josephus Anderson).

        III. Ineffective assistance in not objecting to in-court identification (Laura Linden).

        IV. Improper expert testimony (Stan Brue).

        V. Ineffective assistance in not obtaining an GPS tracking expert.

                               II. STANDARD OF REVIEW

        28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death Penalty Act of

 1996 (AEDPA), imposes the following standard of review for habeas cases:

        An application for a writ of habeas corpus on behalf of a person in custody pursuant
        to the judgment of a State court shall not be granted with respect to any claim that
        was adjudicated on the merits in State court proceedings unless the adjudication of
        the claim–

                          (1) resulted in a decision that was contrary to, or involved an
                          unreasonable application of, clearly established Federal law, as
                          determined by the Supreme Court of the United States; or
                          (2) resulted in a decision that was based on an unreasonable
                          determination of the facts in light of the evidence presented in the
                          State court proceeding.

        A decision of a state court is “contrary to” clearly established federal law if the state court

 arrives at a conclusion opposite to that reached by the Supreme Court on a question of law or if

 the state court decides a case differently than the Supreme Court has on a set of materially

 indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-406 (2000). An “unreasonable

 application” occurs when “a state-court decision unreasonably applies the law of [the Supreme

 Court] to the facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue the

 writ simply because that court concludes in its independent judgment that the relevant state-court

 decision applied clearly established federal law erroneously or incorrectly.” Id. at 411.



                                                  3
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2183 Filed 11/05/20 Page 4 of 23




    “[A] state court’s determination that a claim lacks merit precludes federal habeas relief so long

 as ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.” Harrington

 v. Richter, 562 U.S. 86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

 The Supreme Court has emphasized “that even a strong case for relief does not mean the state

 court’s contrary conclusion was unreasonable.” Id. at 102 (citing Lockyer v. Andrade, 538 U.S.

 63, 75 (2003)). Furthermore, pursuant to § 2254(d), “a habeas court must determine what

 arguments or theories supported or...could have supported, the state court’s decision; and then it

 must ask whether it is possible fairminded jurists could disagree that those arguments or theories

 are inconsistent with the holding in a prior decision” of the Supreme Court. Id. To obtain habeas

 relief in federal court, a state prisoner is required to show that the state court’s rejection of his or

 her claim “was so lacking in justification that there was an error well understood and

 comprehended in existing law beyond any possibility for fairminded disagreement.” Id. at 103.

                                            III. DISCUSSION

    A. The Ineffective Assistance of Counsel Claims (Claims 1, 3, 4, and 5).

        Petitioner in his first, third, fourth, and fifth claims argues he was denied the effective

 assistance of trial counsel.

        To prevail on his ineffective assistance of counsel claims, petitioner must show that the

 state court’s conclusion regarding these claims was contrary to, or an unreasonable application of,

 Strickland v. Washington, 466 U.S. 668 (1984). See Knowles v. Mirzayance, 556 U.S. 111, 123

 (2009). Strickland established a two-prong test for claims of ineffective assistance of counsel: the

 petitioner must show (1) that counsel’s performance was deficient, and (2) that the deficient

 performance prejudiced the defense. Strickland, 466 U.S. at 687.




                                                    4
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2184 Filed 11/05/20 Page 5 of 23




         Petitioner, in his first claim, alleges that trial counsel was ineffective for failing to

 investigate Eric Wilson as a possible defense witness. Petitioner claims that Eric Wilson would

 have testified that he lived on Chittock Avenue at the time of the robbery and home invasion and

 saw a man jump out of a tan Buick in a driveway. Wilson was certain this individual was not

 petitioner.

         Petitioner’s appellate attorney filed a motion for a new trial and for an evidentiary hearing,

 which was conducted on August 10, 2016. Petitioner’s attorney, Alfred Brandt testified that

 petitioner never told him about Eric Wilson, nor did he ask Brandt to pick up a packet of

 information from his mother. Petitioner’s prior attorney, David Clark, never mentioned Eric

 Wilson to Brandt either. 8/10/16 Evidentiary Hrg. Tr. at PageID.1008-1009, 1011 (Dkt. 9-18).

 Eric Wilson testified at the hearing, but he admitted that he only saw the person who got out of the

 car for a few seconds; he admitted that he didn’t get a good look at the driver. Id. at PageID.1026.

 Petitioner’s mother, Rhonda Anderson, indicated that petitioner called her during his trial and

 asked her to contact Mr. Wilson. Ms. Anderson spoke with Mr. Wilson, who informed her that

 the person who exited the vehicle was not her son. Id. at PageID.1030-1031. Ms. Wilson,

 however, admitted that she spoke with the prosecutor several times during this case but never told

 him that there was a witness who would say that petitioner was not the person who exited the

 vehicle. Id. at PageID.1032-1033. Ms. Anderson also admitted that she had wanted petitioner to

 accept a plea bargain. Id. at PageID.1034-1035. Petitioner testified at the hearing that he asked

 his attorney, Alfred Brandt, to pick up a packet of information from his mother, which included

 information about Eric Wilson. Petitioner admitted that he did not tell his first attorney, David

 Clark, about Eric Wilson, although he did inform him that his mother had a packet of information.

 Id. at PageID.1045.     Petitioner admitted he never asked his mother to give the packet of



                                                   5
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2185 Filed 11/05/20 Page 6 of 23




 information to Mr. Brandt. Id. at PageID. 1048. Petitioner conceded that the first time he told his

 mother about Eric Wilson was one year and four months after his arrest. Id. at PageID. 1051-1052.

        The trial judge rejected petitioner’s ineffective assistance of counsel claim in the following

 passage:

        It makes no sense to me why, if I had a witness that could say that I was not the one
        exiting the vehicle that it would take so long to—or would not be adamant in
        bringing that information forward.

        I see no reason why Mr. Brandt would—if he had a witness that could actually say
        that it was not Mr. Anderson exiting the car, that why he would wait so long to ask
        his mom to bring this information forward. Or, if his attorney wasn’t picking it up
        why she wouldn’t just drop it off in his office. Now granted, she was told they were
        gonna pick it up, but to me, it just does not add up. I don’t think Mr. Anderson’s
        being truthful and your motion is denied.

 Id. at 57-58, PageID. 1061-1062.

        The motion for a new trial was denied. People v Anderson, No. 2014004531, 2017 WL

 5997898, at * 1 (Mich. Cir. Ct. May 23, 2017).

        The Michigan Court of Appeals rejected petitioner’s claim:

        At an evidentiary hearing, Wilson testified that he lived on Chittock Avenue at the
        time of the home invasion and that he saw a man jump out of a tan Buick after the
        car pulled into a driveway. Wilson was certain that the man was not defendant. He
        believed that the man was a man named Ray Page. Defendant testified that he asked
        defense counsel to speak with Wilson and to pick up a packet of information from
        his mother, which included a letter written by Wilson. The trial court did not find
        defendant’s testimony in this regard credible. This credibility determination was
        not clearly erroneous. Contrary to defendant’s testimony, defense counsel testified
        that defendant never asked him to investigate Wilson or to pick up a packet of
        information. Additionally, although defendant testified that he learned from
        Wilson in 2013 that Wilson had seen the car chase, defendant acknowledged that
        he never told David Clark, who represented defendant for more than eight months
        before defense counsel represented him, about Wilson and that he waited until more
        than a year after he was arrested to tell his mother about Wilson. Defendant’s
        mother testified that defendant first told her about Wilson during trial.

        This Court must give due regard to the special opportunity of the trial court to judge
        the credibility of the witnesses before it. Giving due regard to the trial court’s
        opportunity to judge the credibility of defendant and defense counsel, we are not

                                                  6
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2186 Filed 11/05/20 Page 7 of 23




        left with a definite and firm conviction that the trial court made a mistake by finding
        that defendant was not credible. Based on the trial court’s credibility determination,
        the trial court did not err by rejecting defendant’s claim that defense counsel was
        ineffective for failing to investigate Wilson. By not asking defense counsel to
        investigate Wilson or to pick up a packet of information from defendant’s mother,
        defendant did not make a good-faith effort to avail himself of Wilson’s testimony.

 People v. Anderson, 2017 WL 4699734, at * 5.

        A trial attorney is not ineffective for failing to call witnesses of whom he or she is unaware.

 See Ballinger v. Prelesnik, 709 F.3d 558, 563 (6th Cir. 2013); See also Bigelow v. Williams, 367

 F.3d 562, 571 (6th Cir. 2004). “Counsel cannot be expected to interview unknown witnesses.”

 Ballinger, 709 F. 3d at 563. In the absence of any credible evidence that trial counsel was informed

 about Mr. Wilson by the petitioner prior to trial, the state court’s rejection of this portion of the

 petitioner’s ineffective assistance of counsel claim was not unreasonable. Id.

        In the present case, an evidentiary hearing was conducted on petitioner’s ineffective

 assistance of counsel claim. The judge, in rejecting the claim, specifically found that petitioner’s

 story that he told his attorney about Mr. Wilson was not credible.

        While the ultimate question of ineffective assistance of counsel is a mixed question of law

 and fact, the factual findings of state courts underlying such an analysis are accorded the

 presumption of correctness in federal habeas proceedings. See Abdur’Rahman v. Bell, 226 F.3d

 696, 702 (6th Cir. 2000). This is particularly so where credibility determinations are involved.

 See, e.g., Mix v. Robinson, 64 F. App’x 952, 956 (6th Cir. 2003). The presumption of correctness

 also “also applies to those implicit findings of fact that are inherent in [a state court’s] resolution

 of conflicting evidence.” McPherson v. Woods, 506 F. App’x 379, 387 (6th Cir. 2012). In order

 to overturn this presumption of correctness, a habeas petitioner must either show that “the record

 as a whole did not support the factual determination” or must prove “by clear and convincing




                                                   7
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2187 Filed 11/05/20 Page 8 of 23




 evidence that the factual determination was erroneous.” See Poole v. Perini, 659 F.2d 730, 736

 (6th Cir. 1981).

        In rejecting petitioner’s ineffective assistance of counsel claim, both the trial court and the

 Michigan Court of Appeals chose to credit Mr. Brandt’s testimony at the evidentiary hearing that

 he had never been informed by petitioner or petitioner’s prior attorney about Mr. Wilson or a

 packet of information. The trial court judge rejected petitioner’s testimony that he had informed

 his counsel about Mr. Wilson. Petitioner presented no evidence to this Court to rebut the trial

 court’s credibility finding that petitioner never informed Mr. Brandt, his trial counsel, about Mr.

 Wilson. Although petitioner argues that his statement to the police should have put Mr. Brandt on

 notice to investigate any potential witnesses, petitioner in this statement merely told the detective

 that his mother had paperwork that would provide him with an alibi, but petitioner refused to

 provide any details of his alibi to the detective, nor did he mention the names of any witnesses to

 the detective. Pet. at PageID.74 (Dkt. 1).

        “In he-said, he-said cases like this one” involving an allegation of ineffective assistance of

 counsel, a “factfinder does not clearly err in picking one ‘he’ over the other so long as there is

 support for each account.” Christopher v. United States, 831 F.3d 737, 739 (6th Cir. 2016). There

 was support for Mr. Brandt’s testimony that he was never informed about the existence of Mr.

 Wilson. The trial judge was in the best position to judge the credibility of the various witnesses

 and chose to credit Mr. Brandt’s account. Id. Petitioner is not entitled to relief on his first claim.

        Petitioner, in his third claim, alleges that trial counsel was ineffective for failing to move

 to suppress the in-court identification of petitioner by Laura Linden, claiming that it was unduly

 suggestive because Ms. Linden identified petitioner for the first time in court at his trial. Ms.

 Linden was the victim’s neighbor who testified at trial that she was 95% sure that petitioner was



                                                   8
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2188 Filed 11/05/20 Page 9 of 23




 the man she saw in the victim’s driveway on the day of the robbery and home invasion. Ms.

 Linden never participated in any pre-trial identification procedure and hence identified petitioner

 for the first time at trial. Petitioner claims that Ms. Linden’s in-court identification was unduly

 suggestive, and counsel was ineffective for failing to move to suppress it on this basis.

        The Michigan Court of Appeals rejected petitioner’s claim as follows:

        Defendant argues that defense counsel was ineffective for failing to object to Laura
        Linden’s in-court identification of him. According to defendant, based on the eight
        factors set forth in People v. Gray, 457 Mich. 107, 116; 577 N.W.2d 92 (1998),
        Linden’s in-court identification was inadmissible. However, these factors are
        applicable to determine whether an independent basis exists for an in-court
        identification made after an impermissibly suggestive out-of-court identification.
        Id. at 115. There is no indication on the record that Linden was ever involved in a
        pretrial identification procedure. Therefore, the Gray factors are inapplicable here.
        Rather, the weight and credibility of the witness’s testimony identifying defendant
        in court was for the trier of fact to assess. People v. Barclay, 208 Mich. App. 670,
        676; 528 N.W.2d 842 (1995).

 People v. Anderson, 2017 WL 4699734, at * 4.

        The Michigan Court of Appeals concluded that counsel was not ineffective to move to

 suppress Ms. Linden’s in-court identification, because under Michigan law, it would be futile to

 do so. Id.

        Due process protects the accused against the introduction of evidence which results from

 an unreliable identification obtained through unnecessarily suggestive procedures. Moore v.

 Illinois, 434 U.S. 220, 227 (1977). To determine whether an identification procedure violates due

 process, courts look first to whether the procedure was impermissibly suggestive; if so, courts then

 determine whether, under the totality of circumstances, the suggestiveness has led to a substantial

 likelihood of an irreparable misidentification. Kado v. Adams, 971 F.Supp. 1143, 1147-1148 (E.D.

 Mich. 1997) (citing Neil v. Biggers, 409 U.S. 188, 196-197 (1972)). Five factors should be

 considered in determining the reliability of identification evidence:



                                                  9
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2189 Filed 11/05/20 Page 10 of 23




        1. The witness’s opportunity to view the criminal at the time of the crime;
        2. The witness’s degree of attention at the time of the crime;
        3. The accuracy of the witness’s prior description of the defendant;
        4. The witness’s level of certainty when identifying the suspect at the confrontation;
        and,
        5. The length of time that has elapsed between the time and the confrontation.

 Neil, 409 U.S. at 199-200.

        If a defendant fails to show that the identification procedures are impermissibly suggestive,

 or if the totality of the circumstances indicate that the identification is otherwise reliable, no due

 process violation has occurred; so long as there is not a substantial misidentification, it is for the

 jury or factfinder to determine the ultimate weight to be given to the identification. See United

 States v. Hill, 967 F.2d 226, 230 (6th Cir. 1992).

        Petitioner failed to show that Ms. Linden’s in-court identification could have been

 suppressed for being unduly suggestive. Although the Sixth Circuit in Hill held that the Neil

 analysis for suggestive identifications applies to identifications made for the first time at trial, see

 Hill, 967 F. 2d at 232, Sixth Circuit precedent does not constitute “clearly established Federal law,

 as determined by the Supreme Court,” and thus “cannot form the basis for habeas relief under [the]

 AEDPA.” Parker v. Matthews, 567 U.S. 37, 48–49 (2012). This Court notes that “the Supreme

 Court has never held that an in-court identification requires an independent basis for admission in

 the absence of an antecedent improper pre-trial identification.” Cameron v. Birkett, 348 F. Supp.

 2d 825, 843 (E.D. Mich. 2004). Moreover, “the Due Process Clause does not require a preliminary

 judicial inquiry into the reliability of an eyewitness identification when the identification was not

 procured under unnecessarily suggestive circumstances arranged by law enforcement.” Perry v.

 New Hampshire, 565 U.S. 228, 248 (2012). Admission of Ms. Linden’s in-court testimony against

 petitioner would not be grounds for habeas relief, because there are no Supreme Court cases which


                                                   10
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2190 Filed 11/05/20 Page 11 of 23




 have extended the protections of Neil and its progeny to cases where the eyewitness first identifies

 the petitioner in court. See Luckett v. Adams, 200 F. App’x 703, 704 (9th Cir. 2006). Indeed,

 “[n]one of these cases has set any guidelines for in-court identification procedures nor indicated

 that in-court identification must be made in a way that is not suggestive.” Id. (citing United States

 v. Domina, 784 F.2d 1361, 1368 (9th Cir. 1986)). “The Supreme Court has not extended its

 exclusionary rule to in-court identification procedures that are suggestive because of the trial

 setting.” Domina, 784 F. 2d at 1369. Other courts have reached similar conclusions. See Gunnels

 v. Cartledge, 669 F. App’x 165, 165-166 (4th Cir. 2016) (denying a certificate of appealability on

 the petitioner’s claim that the “district court erred in ruling that a victim’s identification of [the

 petitioner] was admissible” where the petitioner claimed that the district court should have

 weighed the factors in Neil “in determining whether the victim’s in-court identification of [the

 petitioner] was admissible,” stating, “[T]he Supreme Court of South Carolina has ‘conclude[d], as

 the majority of courts have, that Neil v. Biggers does not apply to in-court identifications and that

 the remedy for any alleged suggestiveness of an in-court identification is cross-examination and

 argument.’ State v. Lewis, 363 S.C. 37, 609 S.E.2d 515, 518 (2005). This refusal to extend [Neil

 v. Biggers] to in-court identifications forecloses [the petitioner’s] argument on federal habeas

 review that Neil applies to his case.”).

        Even the Sixth Circuit has seemed to back off from its holding in Hill in light of the

 Supreme Court decision in Perry. In United States v. Hughes, 562 F. App’x. 393, 398 (6th Cir.

 2014), the Sixth Circuit held that the in-court identification procedure—one in which eyewitnesses

 to four restaurant robberies identified the defendant as the robber when they were asked whether

 the perpetrator of the robbery they saw was present in the courtroom—was not so impermissibly

 suggestive as to violate defendant’s due process rights. Id. This holding overcame the defendant’s



                                                  11
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2191 Filed 11/05/20 Page 12 of 23




 argument that the procedure was suggestive, because the only other African–American males in

 the courtroom during trial were the judge, the two Assistant United States Attorneys, and a United

 States Marshal. Id. In so ruling, the Sixth Circuit noted the following:

        Further, the Supreme Court has recently made clear that due process rights of
        defendants identified in the courtroom under suggestive circumstances are
        generally met through the ordinary protections in trial. Perry v. New Hampshire, –
        –– U.S. ––––, 132 S.Ct. 716, 728–29, 181 L.Ed.2d 694 (2013). These protections
        include the right to confront witnesses; the right to representation of counsel, who
        may expose flaws in identification testimony on cross-examination and closing
        argument; the right to jury instructions advising use of care in appraising
        identification testimony; and the requirement of proof beyond a reasonable doubt.

 Id.

        The Michigan Court of Appeals in petitioner’s case approvingly quoted from the Ninth

 Circuit’s decision in Domina:

        The concern with in-court identification, where there has been suggestive pretrial
        identification, is that the witness later identifies the person in court, not from his or
        her recollection of observations at the time of the crime charged, but from the
        suggestive pretrial identification. Because the jurors are not present to observe the
        pretrial identification, they are not able to observe the witness making that initial
        identification. The certainty or hesitation of the witness when making the
        identification, the witness’s facial expressions, voice inflection, body language, and
        the other normal observations one makes in everyday life when judging the
        reliability of a person’s statements, are not available to the jury during this pretrial
        proceeding. There is a danger that the identification in court may only be a
        confirmation of the earlier identification, with much greater certainty expressed in
        court than initially.

        When the initial identification is in court, there are different considerations. The
        jury can observe the witness during the identification process and is able to evaluate
        the reliability of the initial identification.

 Anderson, 2017 WL 4699734, at * 4 (quoting Domina, 784 F.2d at 1368).

        The Michigan Court of Appeals further observed the following:

        The Ninth Circuit acknowledged that “there can be little doubt that the initial in-
        court identification is suggestive,” but it also stated that defense counsel has the
        ability to cross-examine the witness and “argue in summation as to factors causing
        doubts as to the accuracy of the identification—including reference to both any

                                                   12
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2192 Filed 11/05/20 Page 13 of 23




         suggestibility in the identification procedure and any countervailing testimony such
         as alibi.”

 People v. Anderson, 2017 WL 4699734, at * 4 (quoting Domina, 784 F.2d at 1368–1369 (internal

 marks, citations, and footnote omitted).

         In the absence of any Supreme Court caselaw extending Neil to in-court identifications, or

 any Michigan law to the same effect, Petitioner is unable to establish that Ms. Linden’s in-court

 identification could have been suppressed for being unduly suggestive. “A trial counsel’s failure

 to move to suppress an allegedly unreliable, in-court identification is not ineffective assistance,

 absent a reasonable probability that the suppression motion would have resulted in a decision to

 exclude the testimony.” Johnson v. Warren, 344 F. Supp. 2d 1081, 1091 (E.D. Mich. 2004). In

 light of the fact that petitioner has failed to show that the in-court identification procedure was

 unduly suggestive, he has failed to show that his lawyer was ineffective for failing to move for

 suppression of Ms. Linden’s identification. See Perkins v. McKee, 411 F. App’x 822, 833 (6th

 Cir. 2011). Petitioner is not entitled to relief on his third claim.

         As part of his fourth claim, petitioner argues that trial counsel “was ineffective for failing

 to object to ATF Agent Stan Brue’s expert testimony that the change of a cell phone calling pattern

 [which occurred] after the time of the robbery and home invasion was very important and could

 help the police determine the culpability of the phone user.” Anderson, 2017 WL 4699734, at *2.

 Agent Brue offered his opinion that, based on the change in calling pattern after the commission

 of the crime and his training and experience, “the user was certainly involved—possibly involved

 . . . ” in the commission of the crime. Id. Petitioner argues this evidence was scientifically

 unreliable and Agent Brue was not qualified to give an expert opinion on this issue.

         The Michigan Court of Appeals agreed that counsel should have objected to Agent Brue’s

 testimony but found that petitioner was not prejudiced by this failure. Id. Although agreeing that

                                                   13
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2193 Filed 11/05/20 Page 14 of 23




 Agent Brue’s was inadmissible because it was not the product of reliable principles or methods,

 id. at *2-3, the Michigan Court of Appeals concluded in the following passage that Petitioner was

 not prejudiced by counsel’s failure to object, in light of the overwhelming evidence of guilt:

         Nonetheless, defendant is not entitled to a new trial because he cannot show with a
         reasonable probability that his counsel’s deficient performance affected the
         outcome of the trial. Baltimore testified at trial that defendant was the man who
         entered her house, and another eyewitness, Laura Linden, testified that she was
         95% sure that defendant was the man she saw in Baltimore’s driveway. Josephus
         testified that he drove defendant to Baltimore’s house and that he saw defendant
         enter the house. Defendant does not claim that Brue’s testimony regarding the use
         of the cell phone, i.e., that the cell phone was regularly used before 3:03 p.m. and
         that after 3:03 p.m. and for the rest of the day it only received incoming, short phone
         calls, was improper. Based on this testimony, even without Agent Brue’s testimony
         that a change in a calling pattern after the crime indicates that the user was involved
         in the crime, the prosecutor could have argued that the cell phone records, which
         indicated that defendant actively used the cell phone until 3:03 p.m. and did not use
         the cell phone around the time the crimes were committed and immediately
         thereafter, supported that defendant was involved in the crimes. There is no
         reasonable probability that, but for defense counsel’s failure to get Agent Brue’s
         testimony excluded, the result of defendant's trial would have been different.

 Id. (internal citation omitted).

         The Michigan Court of Appeals’ decision was reasonable, precluding habeas relief. Even

 if counsel should have objected to Agent Brue’s testimony as being inadmissible, petitioner was

 not prejudiced by counsel’s failure to do so, because the improperly admitted opinion testimony

 “was not so prejudicial that it defaulted the case to the state.” See United States v. Dado, 759 F.3d

 550, 566 (6th Cir. 2014). Petitioner would not be entitled to habeas relief on his ineffective

 assistance of counsel claim. Id.

         Petitioner in his fifth claim argues that defense counsel was ineffective for failing to obtain

 an expert who was could provide exculpatory evidence by determining petitioner’s location at the

 time of the robbery and home invasion based upon the GPS data provided in the Sprint phone

 records. Petitioner notes in his habeas petition that the trial judge told his first attorney, David



                                                   14
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2194 Filed 11/05/20 Page 15 of 23




 Clark, about an expert named Larry Dalman who was capable of translating GPS coordinates onto

 a map. Pet. at PageID.64. Although the trial judge did give Mr. Dalman’s name to petitioner’s

 first attorney, 1/27/15 Pretrial Hrg. Tr. at PageID. 278 (Dkt. 9-7), the record is silent as to whether

 any of petitioner’s lawyers consulted with Mr. Dalman. Petitioner raised his ineffective assistance

 of counsel claim in the pro se supplemental brief on appeal that he filed in addition to the appeal

 filed by appellate counsel but did not include any affidavit from Mr. Dalman, nor has he provided

 this Court with an affidavit from Mr. Dalman concerning his proposed testimony or willingness to

 testify.2

         The Michigan Court of Appeals rejected petitioner’s claim:

         Defendant claims that defense counsel was ineffective for failing to obtain an expert
         who was capable of determining his location at the time of the crimes based on the
         GPS data provided in the Sprint phone records. The testimony of Detective Gary
         Schuette and Agent Brue indicated that Detective Schuette gave Agent Brue all the
         phone records that he received from Sprint, and Agent Brue testified that there was
         no GPS information in the records. Nothing in the record indicates that any expert,
         upon looking at the Sprint phone records, could have determined defendant’s
         precise location at the time of the crimes. Accordingly, it is not apparent from the
         record that defense counsel’s failure to call an expert capable of determining
         defendant's location at the time of the crimes using GPS data provided in the phone
         records fell below an objective standard of reasonableness.

 People v. Anderson, 2017 WL 4699734, at * 9.

         A habeas petitioner’s claim that trial counsel was ineffective for failing to call an expert

 witness cannot be based on speculation. See Keith v. Mitchell, 455 F.3d 662, 672 (6th Cir. 2006).

 Conclusory allegations of ineffective assistance of counsel, without any evidentiary support, do



 2
   See Defendant-Appellant’s Supplemental Standard 4 Brief at PageID.1461-1525 (Dkt. 9-23),
 Page.ID 1526-1623 (Dkt 9-24). Standard 4 of Administrative Order 2004-6, 471 Mich. cii (2004),
 “explicitly provides that a pro se brief may be filed within 84 days of the filing of the brief by the
 appellant’s counsel, and may be filed with accompanying motions.” Ware v. Harry, 636 F. Supp.
 2d 574, 594, n.6 (E.D. Mich. 2008).


                                                   15
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2195 Filed 11/05/20 Page 16 of 23




 not provide a basis for habeas relief. See Workman v. Bell, 178 F.3d 759, 771 (6th Cir. 1998).

 Petitioner offered, neither to the Michigan courts nor to this Court, any evidence beyond his own

 assertions as to whether Mr. Dalman or any other expert would have been able to testify and what

 the content of their testimony would have been. In the absence of such proof, petitioner is unable

 to establish that he was prejudiced by counsel’s failure to call an expert witness to testify at trial,

 so as to support the second prong of an ineffective assistance of counsel claim. See Clark v.

 Waller, 490 F. 3d 551, 557 (6th Cir. 2007). Petitioner is not entitled to relief on his fifth claim.

    B. The Perjury Claim (Claim 2)

        Petitioner next claims that he is entitled to relief because the prosecutor presented perjured

 testimony from petitioner’s brother and co-defendant Josephus Anderson, who subsequently

 recanted his trial testimony at a post-trial hearing.

        At a post-trial hearing, Josephus Anderson recanted his trial testimony and claimed that he

 lied about petitioner being involved in the crime. Josephus Anderson claimed that he and Ray Page

 committed the offense.

        The Michigan Court of Appeals rejected petitioner’s claim in the following passage:

        Recantation testimony is generally regarded as suspect and untrustworthy.
        Nonetheless, one aspect of Josephus’s testimony at the evidentiary hearing gave
        credibility to his recantation testimony. Josephus testified that prison had been
        “hell on earth” for him. Yet, despite his experience in prison and knowing that his
        testimony at the evidentiary hearing could send him back to prison, Josephus
        testified that he perjured himself at defendant’s trial. However, we must give due
        regard to the trial court’s opportunity to appraise the credibility of Josephus. The
        trial court, which heard Josephus testify at trial and at the evidentiary hearing,
        believed that Josephus told the truth at trial, not at the evidentiary hearing.

        Josephus’s recantation testimony at the evidentiary hearing contradicted testimony
        given at trial. Baltimore testified that she had seen Josephus in court when she
        attended his court proceedings. She was sure that Josephus was not the man who
        entered her house. Baltimore had no doubt that defendant was the man who entered
        her house and pointed a gun at her. Additionally, Linden, who was on her porch
        when the tan Buick arrived at and left Baltimore’s house, testified that the man who

                                                   16
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2196 Filed 11/05/20 Page 17 of 23




        got out of the passenger seat got back into the passenger seat when he returned to
        the car. Linden also testified defendant was “[v]ery, very similar” to the man she
        saw. Furthermore, evidence that the man in the passenger seat jumped out of the
        tan Buick on Chittock Avenue, which was only one street over from Maple Avenue
        where defendant lived, supported that defendant was the man in the tan Buick with
        Josephus.

        Defendant argues that Josephus’s recantation testimony makes a different result
        probable on retrial, in part, because the recantation testimony is supported by the
        paperwork found in the pocket of a coat, which was found in the tan Buick, and by
        Wilson’s testimony. The paperwork indicated that Rashad Page was a defendant
        in a landlord-tenant judgment. However, nothing in the record indicates that Ray
        and Rashad are the same person. Indeed, Josephus testified at trial that Ray had a
        brother named Rashad. Regarding Wilson’s testimony, Wilson did not testify at
        trial. We find persuasive caselaw from other states indicating that a trial court, in
        determining whether newly discovered evidence entitles a defendant to a new trial,
        should consider the newly discovered evidence in conjunction with the evidence
        presented at trial. Accordingly, we will not consider Wilson’s testimony when
        assessing whether Josephus’s recantation testimony would make a different result
        probable on retrial.

        The trial court did not abuse its discretion by denying defendant’s motion for a new
        trial on the basis of newly discovered evidence. Considering the trial court’s
        credibility finding, along with evidence from trial that contradicted Josephus’s
        testimony at the evidentiary hearing and supported that defendant was the person
        who committed the robbery with Josephus, the trial court did not abuse its
        discretion by concluding that Josephus’s recantation testimony would not make a
        different result probable on retrial.

 Anderson, 2017 WL 4699734, at * 7 (internal citations and footnote omitted).

        The deliberate deception of a court and jurors by the presentation of known and false

 evidence is incompatible with the rudimentary demands of justice. Giglio v. United States, 405

 U.S. 150, 153 (1972). There is also a denial of due process when the prosecutor allows false

 evidence or testimony to go uncorrected. Napue v. People of State of Ill., 360 U.S. 264, 269 (1959)

 (internal citations omitted). To prevail on a claim that a conviction was obtained by evidence that

 the government knew or should have known to be false, a defendant must show that the statements

 were actually false, that the statements were material, and that the prosecutor knew they were false.

 Coe v. Bell, 161 F.3d 320, 343 (6th Cir. 1998).

                                                   17
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2197 Filed 11/05/20 Page 18 of 23




          Petitioner’s perjury claim fails for several reasons.

          First, the trial judge rejected Josephus Anderson’s recantation, finding his trial testimony

 to have been more credible than the testimony that he gave at the post-trial hearing.

          In considering federal habeas petitions, a federal district court must presume the

 correctness of state court factual determinations, and a habeas petitioner may rebut this

 presumption only with clear and convincing evidence. Bailey v. Mitchell, 271 F.3d 652, 656 (6th

 Cir. 2001); 28 U.S.C. § 2254(e)(1). A state court’s factual determination that a prosecution

 witness’ recantation and supporting affidavit is not credible is entitled to the presumption of

 correctness in a federal habeas proceeding. See Richardson v. Lord, 7 F. App’x 1, 2 (2nd Cir.

 2001); See also Poe v. Rapelje, 5:12–CV–11390; 2014 WL 4715460, at *2 (E.D. Mich. Sept. 22,

 2014).

          A long-delayed affidavit like Josephus Anderson’s that seeks to exonerate a criminal

 defendant and shift the blame for the crime to another person is “treated with a fair degree of

 skepticism.” Herrera v. Collins, 506 U.S. 390, 423 (1993). Recanting affidavits and witnesses are

 viewed with “extreme suspicion.” United States v. Chambers, 944 F.2d 1253, 1264 (6th Cir.

 1991); superseded in part on other grounds by U.S.S.G. § 2D1.5(a); see also Byrd v. Collins, 209

 F.3d 486, 508, n.16 (6th Cir. 2000). In addition, “the skepticism with which a court examines such

 an affidavit is only heightened when the recanting witness is a family member and the witness may

 have feelings of guilt or may be influenced by family members seeking to change the witness’s

 story.” U.S. v. Coker, 23 F. App’x 411, 412 (6th Cir. 2001). Furthermore, in determining whether

 a habeas petitioner has satisfied the miscarriage of justice standard so as to be permitted to file a

 successive habeas petition, a federal court “may consider how the timing of the submission and




                                                    18
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2198 Filed 11/05/20 Page 19 of 23




 the likely credibility of the affiants bear on the probable reliability of that evidence.” Schlup v.

 Delo, 513 U.S. 298, 332 (1995).

        In the present case, petitioner has failed to present any evidence to rebut the state trial

 court’s factual findings that the recanting testimony of petitioner’s brother was not credible, so as

 to support petitioner’s perjury claim or to entitle him to a new trial. Josephus Anderson’s

 recantation is suspect in light of the fact that his trial testimony that petitioner was involved in the

 robbery was consistent with other evidence and testimony presented in the case, while his

 recantation was inconsistent with such evidence. See e.g., Allen v. Woodford, 395 F.3d 979, 994

 (9th Cir. 2005) (noting that uncorroborated recantation is “even more unreliable” where trial

 testimony was consistent with other evidence and recantation was not).

        Petitioner’s claim also fails because Josephus Anderson’s recantation is insufficient to

 establish that the prosecutor knew or should have known that Josephus Anderson was testifying

 falsely at petitioner’s trial, so as to establish that the prosecution knowingly used perjured

 testimony at the trial. See Foley v. Parker, 488 F.3d 377, 391–392 (6th Cir. 2007); see also Monroe

 v. Smith, 197 F. Supp. 2d 753, 762 (E.D. Mich. 2001), aff’d, 41 F. App’x 730 (6th Cir. 2002) (“the

 presentation of a witness who recants or contradicts his or her prior testimony is not to be confused

 with eliciting perjury”). Petitioner would not be entitled to habeas relief on his perjury claim,

 because he failed to show that the prosecutor knew that his brother testified falsely at petitioner’s

 trial. See Rosencrantz v. Lafler, 568 F.3d 577, 587 (6th Cir. 2009).

    C. The Expert Testimony Claim (Claim 4)

        Petitioner in his fourth claim argues that the judge erred in permitting Agent Brue to offer

 opinion testimony that the change of a cell phone calling pattern which occurred after the time of




                                                   19
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2199 Filed 11/05/20 Page 20 of 23




 the robbery and home invasion was very important and could help the police determine the

 culpability of the phone user.3

        Respondent argues that this claim is unexhausted, first, because petitioner raised it only for

 the first time before the Michigan Supreme Court, and secondly, because he failed to raise the

 claim as a federal constitutional issue.

        A habeas petitioner’s failure to exhaust his or her state court remedies does not deprive a

 federal court of its jurisdiction to consider the merits of the habeas petition. Granberry v. Greer,

 481 U.S. 129, 131 (1987). An unexhausted claim may be adjudicated by a federal court on habeas

 review if the unexhausted claim is without merit, such that addressing the claim would be efficient

 and would not offend the interest of federal-state comity. Prather v. Rees, 822 F.2d 1418, 1422

 (6th Cir. 1987); see also 28 U.S.C. § 2254(b)(2) (habeas petition may be denied on the merits

 despite the failure to exhaust state court remedies). A federal court should dismiss a non-federal

 or frivolous claim on the merits to save the state courts the useless review of meritless

 constitutional claims. See Cain v. Redman, 947 F.2d 817, 820 (6th Cir. 1991). Assuming that

 petitioner’s claim is unexhausted, he would not be entitled to habeas relief. The Court will address

 the merits of the claim.

        The admission of expert testimony in a state trial presents a question of state law which

 does not warrant federal habeas relief, unless the evidence violates due process or some other

 federal constitutional right. See Keller v. Larkins, 251 F.3d 408, 419 (3rd Cir. 2001). Thus, a

 federal district court cannot grant habeas relief on the admission of an expert witness’ testimony

 in the absence of Supreme Court precedent which shows that the admission of that expert witness’s



 3
  Petitioner’s fourth claim appears to argue both that the admission of Brue’s testimony violated
 his constitutional rights, addressed in this section, and that his attorney’s failure to object to the
 admission of the testimony violated his right to counsel, addressed above.
                                                   20
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2200 Filed 11/05/20 Page 21 of 23




 testimony on a particular subject violates the federal constitution. See Wilson v. Parker, 515 F.3d

 682, 705-706 (6th Cir. 2008). Petitioner’s claim is non-cognizable.

        Assuming that it was error to admit Agent Brue’s testimony, any error was harmless.

        On direct review of a conviction, a constitutional error is considered harmless only if the

 reviewing court finds it was harmless beyond a reasonable doubt. Chapman v. California, 386

 U.S. 18, 24 (1967)). However, in Brecht v. Abrahamson, 507 U.S. 619, 637 (1993), the U.S.

 Supreme Court held that for purposes of determining whether federal habeas relief must be granted

 to a state prisoner on the ground of federal constitutional error, the appropriate harmless error

 standard to apply is whether the error had a substantial and injurious effect or influence in

 determining the jury’s verdict.

        “The prejudice prong of the ineffective assistance analysis subsumes the Brecht harmless-

 error review.” Hall v. Vasbinder, 563 F.3d 222, 236 (6th Cir. 2009). Having found that petitioner

 was not prejudiced by counsel’s failure to object to Agent Brue’s testimony, in light of the other

 significant evidence of petitioner’s guilt, this Court likewise finds that the admission of this

 testimony was harmless error at most. Petitioner is not entitled to relief on his fourth claim.

       IV. CERTIFICATE OF APPEALABILITY AND LEAVE TO FILE IN FORMA
                                PAUPERIS

        Before petitioner may appeal this Court’s dispositive decision, a certificate of appealability

 must issue. See 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b). A certificate of appealability

 may issue “only if the applicant has made a substantial showing of the denial of a constitutional

 right.” 28 U.S.C. § 2253(c)(2). When a court rejects a habeas claim on the merits, the substantial

 showing threshold is met if the petitioner demonstrates that reasonable jurists would find the

 district court's assessment of the constitutional claim debatable or wrong. See Slack v. McDaniel,

 529 U.S. 473, 484 (2000). “A petitioner satisfies this standard by demonstrating that . . . jurists

                                                  21
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2201 Filed 11/05/20 Page 22 of 23




 could conclude the issues presented are adequate to deserve encouragement to proceed further.”

 Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). “The district court must issue or deny a certificate

 of appealability when it enters a final order adverse to the applicant.” Rule Governing § 2254

 Cases 11(a), 28 U.S.C. foll. § 2254; see also Strayhorn v. Booker, 718 F. Supp. 2d 846, 875 (E.D.

 Mich. 2010).

        Having considered the matter, the Court concludes that petitioner has failed to make a

  substantial showing of the denial of a constitutional right with respect to any of his claims.

  Accordingly, a certificate of appealability is not warranted in this case. See Strayhorn, 718 F.

  Supp. 2d at 854.

        Although this Court will deny a certificate of appealability to petitioner, the standard for

  granting an application for leave to proceed in forma pauperis is a lower standard than the standard

  for certificates of appealability. Foster v. Ludwick, 208 F. Supp. 2d 750, 764 (E.D. Mich. 2002)

  (citing United States v. Youngblood, 116 F.3d 1113, 1115 (5th Cir. 1997)). Whereas a certificate

  of appealability may only be granted if petitioner makes a substantial showing of the denial of a

  constitutional right, a court may grant in forma pauperis status if it finds that an appeal is being

  taken in good faith. Id. at 764-765; 28 U.S.C. § 1915(a)(3); Fed. R. App. 24(3)(A). “Good faith”

  requires a showing that the issues raised are not frivolous; it does not require a showing of

  probable success on the merits. Foster, 208 F. Supp. 2d at 765. Although jurists of reason would

  not debate this Court’s resolution of petitioner’s claims, the issues are not frivolous; therefore, an

  appeal could be taken in good faith and petitioner may proceed in forma pauperis on appeal. Id.

  at 764-765.




                                                   22
Case 2:19-cv-12546-MAG-DRG ECF No. 12, PageID.2202 Filed 11/05/20 Page 23 of 23




                                         V. CONCLUSION

        For the reasons stated above, Anderson’s petition for writ of habeas corpus is denied.

 Petitioner is further denied a certificate of appealability; however, he is granted leave to file an

 appeal in forma pauperis.

 SO ORDERED.

 Dated: November 5, 2020                              s/Mark A. Goldsmith
        Detroit, Michigan                             MARK A. GOLDSMITH
                                                      United States District Judge


                                 CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on November 5, 2020.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                 23
